CARROLL, DONALD, K., Acting Chief Judge
(dissenting).
I dissent because the record before us shows that the appellee Holcomb, president of the appellee corporation, testified unequivocally time after time that no agreement had been made for a fixed fee. The question of such agreement is, therefore, a disputed issue of fact for the exclusive determination of the jury under the established rules. The trial court properly submitted that issue to the jury, which determined that issue favorably to the appellees. Neither the trial court nor this court has the authority to substitute its judgment for that of the jury as to this factual issue. I would, therefore, affirm the judgment appealed from herein.